DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a display substrate, classified in CPC H01L27/12; and
II.	Claims 13-14, drawn to a method for manufacturing a display substrate, classified in CPC H01L21/77.
The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II are related as product made and process of making, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In this case, the product as claimed can be made by another and materially different process including, for example, forming a pixel electrode of at least dummy pixel in the dummy pixel area, followed by forming a plurality of GOA circuits and at least one dummy GOA circuit in the GOA circuit area, followed by forming an output terminal so as to be connected to the at least one dummy GOA circuit, followed by connecting the output terminal and the pixel electrode of the at least dummy pixel.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one of more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search quires);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequentlyfound allowable, withdrawn process claims that depend from or otherwise require all thelimitations of the allowable product claim will be considered for rejoinder. All claims directedto a nonelected process invention must require all the limitations of an allowable productclaim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claimsand the rejoined process claims will be withdrawn, and the rejoined process claims will befully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, therejoined claims must meet all criteria for patentability including the requirements of 35U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, anotherwise proper restriction requirement between product claims and process claims maybe maintained. Withdrawn process claims that are not commensurate in scope with anallowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order toretain the right to rejoinder in accordance with the above policy, applicant is advised that theprocess claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 6, 2021